Citation Nr: 0601147	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-17 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which found 
that new and material evidence had not been received to 
reopen a previously denied claim of service connection for 
hearing loss.

This case was previously before the Board in March 2004, at 
which time it was determined that new and material evidence 
had been received, but that additional development was 
necessary regarding the underlying service connection claim.  
Accordingly, the Board remanded the case, and it appears that 
the development specified in the remand directives has been 
completed.  However, for the reasons stated below, the Board 
has no choice but to remand this case again.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran provided testimony at a 
Board hearing in September 2003, a transcript of which is of 
record.  However, the Veterans Law Judge who conducted this 
hearing is no longer employed at the Board.  Pursuant to 
38 C.F.R. § 20.707, the Board Member who conducts a hearing 
shall participate in the final determination of the claim.  
Accordingly, the Board sent correspondence to the veteran in 
November 2005 notifying him of this fact, and inquiring 
whether he wanted a new hearing.  In December 2005, he 
responded that he wanted to attend a videoconference hearing 
before a Veterans Law Judge.

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


